United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1703
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Kevin Dewayne Mills,                    *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 14, 1999
                                 Filed: September 24, 1999
                                  ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      BOGUE,1 District Judge.
                              ___________

PER CURIAM.

      Kevin Dewayne Mills was tried by jury in the District Court2 and convicted on
one count of conspiracy to distribute approximately fifty ounces of cocaine base and
on one count of distribution of approximately one ounce of cocaine base. On appeal,


      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
Mills argues that the District Court erred in allowing the government (1) to introduce
evidence that Mills had failed to contest the civil administrative forfeiture of $8,880
seized as a result of the execution of a search warrant and (2) to comment on that
evidence in closing argument. According to Mills, this evidence and comment violated
his constitutional right to remain silent.

       Because at trial Mills did not object to the admission of the evidence in question
on the constitutional ground now asserted and made no contemporaneous objection to
the government's comment on the evidence, Mills has failed to preserve the issue for
appeal. Accordingly, we review only for plain error.

      Having carefully considered the case, we conclude that the error, if any (a
question that we need not and do not decide), certainly was not plain error.
Accordingly, the conviction is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-